                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA

       V.
                                                     The Hon. Steven C. Mannion

                                                     Mag. No. 18-6206
Kaseem Oakes
                                                     ORDER FOR CONTiNUANCE


               This matter having been opened to the Court by Craig Carpenito, United States

Attorney for the District of New Jersey (Robert frazer, Assistant U.S. Attorney, appearing), and

defendant listed above (David Holman, Esq, appearing) for an order granting a continuance of

the proceedings in the above-captioned matter; and the defendant being aware that he has the

right under 18 U.S.C. § 3161(b) to have the matter presented to a Grand Jury within thirty (30)

days of his arrest; and the defendant through his attorney having waived such rights and

consented to the continuance; and this being the FIRST continuance presented to the Court; and

for good and sufficient cause shown,

       IT IS THE FINDING Of THIS COURT that this action should be continued for the

following reasons:

       I.      Plea negotiations are in progress, and both the United States and the defendant

desire additional time to ncgotiatc a plea agreement, which would render a trial of this matter

unnecessary in Court.

       2.      Defendant has consented to the aforementioned continuance.

       3.      The grant of a continuance will likely conserve judicial resources.
       4.      Pursuant to Title 18 of the United States Code, Section 3161(h)(7), the ends of

justice served by granting the continuance outweigh the best interests of the public and the

defendant in a speedy trial.
                                       t’ -F
       WHEREFORE, it is on this                /    day of December 201$

       ORDERED that the proceedings in the above-captioned matter are continued from

December 4, 2018 through and including February 22, 2019: and

       IT IS FURTHER ORDERED that the period between December 4, 2018 through and

including February 28, 2019 shall be excludable in computing time under the Speedy Trial Act

of 1974.




                                                   HON. STEVEN C. MANNION
                                                   United States Magistrate Judge

                                                      /
AUSA Robepazer



                                                                  RECEIVED IN THE CHAMBERS OF

David Holman, Esq., AF?D
Attorney for Kaseem Oakcs                                                   DEC 10
                                                                  TIME:___________________
                                                                  HON. STEVEN C. MANNION, U.$.M.J.




                                                      2
